Exhibit 10.1

EXECUTION COPY

Confidential

THIS AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF

ANY KIND. SUCH AN OFFER OR SOLICITATION WILL BE MADE ONLY IN COMPLIANCE WITH

APPLICABLE SECURITIES LAWS.

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”), dated as of May 13, 2011, is entered
into by and among Primus Telecommunications Group, Incorporated, a Delaware
corporation (“Group”), Primus Telecommunications Holding, Inc., a Delaware
corporation (“Issuer”), Primus Telecommunications IHC, Inc., a Delaware
corporation (“IHC”), Primus Telecommunications Canada Inc., an Ontario Canada
corporation (“Primus Canada” and together with Group, Issuer and IHC, the
“Company”), and the undersigned Beneficial Owners of Existing Notes (each a
“Holder” and collectively the “Holders”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in Section 1.

RECITALS

WHEREAS, Issuer, IHC and Primus Canada, all wholly owned subsidiaries of Group,
expect to commence offers to exchange (the “Exchange Offers”) the Issuer’s newly
issued 10.00% Senior Secured Notes (the “Exchange Notes”) for all outstanding
(a) Units, each consisting of $653.85 principal amount of 13% Senior Secured
Notes due 2016 of the Issuer (the “U.S. Notes”) and $346.15 principal amount of
13% Senior Secured Notes due 2016 of Primus Canada (the “Canadian Notes” and,
together with the U.S. Notes, the “13% Notes”), and (b) 14.25% Senior
Subordinated Secured Notes due 2013 of IHC (the “14.25% Notes” and, together
with the 13% Notes, the “Existing Notes”), in accordance with the terms and
conditions set forth on Annex A hereto;

WHEREAS, the Issuer, IHC and Primus Canada previously conducted offers to
exchange and consent solicitations pursuant to an offering circular and consent
solicitation statement dated February 9, 2011 (as supplemented, the “February
2011 Offering Circular”);

WHEREAS, in connection with the Exchange Offers, Issuer, IHC and Primus Canada
expect to solicit consents (the “Consent Solicitations”) to (a) amend the
indenture governing the 13% Notes and in connection therewith to release the
collateral securing the 13% Notes (the “13% Notes Amendments and Lien Release”),
and (b) amend the indenture governing the 14.25% Notes (the “14.25% Notes
Amendments”), each in substantially the same manner described in the February
2011 Offering Circular;

WHEREAS, as of the date hereof, Holders Beneficially Own the Subject Existing
Notes;

WHEREAS, the execution of this Agreement by each Holder shall constitute such
Holder’s agreement to (a) tender and not revoke the tender of all Subject
Existing Notes held by such Holder in the Exchange Offers, other than in
connection with a Valid Withdrawal Condition and/or any such Subject Existing
Notes Transferred by such Holder to a Permitted Transferee, and thereby give
consent to the 13% Notes Amendments and Lien Release and, if such Holder
Beneficially Owns 14.25% Notes, the 14.25% Notes Amendments, in each case in the
Consent Solicitations, and (b) not Transfer any Subject Existing Notes held by
such Holder, other than to a Permitted Transferee, at any time prior to the
Expiration Time;

WHEREAS, Consummation of the Exchange Offers and Consent Solicitations is
conditioned upon, among other things, the satisfaction of the Minimum Consent
Condition prior to the Termination Date and the failure to occur of a Valid
Withdrawal Condition prior to the Consummation; and

WHEREAS, in order to induce the Company to conduct the Exchange Offers, Holders
have agreed to enter into this Agreement.

 

5



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

  1. Definitions.

 

  a) “Additional Exchange Notes” shall mean the additional Exchange Notes
offered to Holders at a purchase price in cash equal to 100% of the principal
amount of such Exchange Notes provided that the aggregate principal amount of
such Exchange Notes shall not exceed the lesser of (i) $15,000,000 and (ii) the
aggregate principal amount of the Unexchanged 14.25% Notes.

 

  b) “Beneficially Own” or “Beneficial Owner,” with respect to any securities
and any Person, means that such Person owns such securities or such securities
are owned by an investment fund over which such Person has sole investment and
management authority.

 

  c) “Business Day” means a day other than a Saturday, Sunday or federal
holiday.

 

  d) “Consummation” means successful consummation of the Exchange Offers and
Consent Solicitations on or prior to the Termination Date upon satisfaction or
waiver of all conditions precedent thereto, including the absence of any Valid
Withdrawal Condition, the satisfaction of the Minimum Consent Condition, the
acceptance of all validly tendered (and not validly withdrawn) Existing Notes
and the valid issuance of the Exchange Notes in exchange for all validly
tendered (and not validly withdrawn) Existing Notes.

 

  e) “Effective Date” means the commencement date of the Exchange Offers and
Consent Solicitations.

 

  f) “Expiration Time” means 12:00 p.m., New York City time, on the Business Day
following the Effective Date on which the Exchange Offers may first be
consummated in compliance with Rule 14e-1 under the Securities Exchange Act of
1934, unless such time is extended or earlier terminated by the Company in
accordance with the terms of the Exchange Offers.

 

  g)

“Minimum Consent Condition” means the condition to the Consummation of the
Exchange Offers and Consent Solicitations that (i) holders of at least 66 2/3%
of the aggregate outstanding principal amount of 13% Notes must validly tender
(and not validly withdraw) such 13% Notes in the Exchange Offers and thereby
consent to the 13% Notes Amendments and Lien Release, and (ii) holders of at
least 75% of the aggregate outstanding principal amount of 14.25% Notes must
validly tender (and not validly withdraw) such 14.25% Notes in the Exchange
Offers and thereby consent to the 14.25% Notes Amendments.

 

  h) “Permitted Transferee” means a Person who (i) is (A) a qualified
institutional buyer, as defined under Rule 144A of the Securities Act, (B) a
non-U.S. person, which term is defined in Rule 902 under the Securities Act and
shall include dealers or other professional fiduciaries in the U.S. acting on a
discretionary basis for non-U.S. beneficial owners (other than an estate or
trust) who will be required to make certain representations prior to the
investments in the Exchange Notes, or (C) an institutional “Accredited Investor”
as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities Act, and
(ii) agrees in writing to be bound by all of the terms of this Agreement by
execution of a counterpart hereto, as evidenced by documentation in form and
substance satisfactory to the Company.

 

  i) “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

 

  j)

“Prohibited Modification” means an amendment, supplement or modification to the
Exchange Offers and Consent Solicitations by the Company that has the effect of
(i) reducing the rate at which the Exchange Notes will be exchanged for 13%
Notes below the rate specified in Annex A hereto, (ii) reducing the principal
amount of 13% Notes or 14.25% Notes for which the Exchange Offers are being

 

6



--------------------------------------------------------------------------------

 

made or reducing, modifying or waiving the Minimum Consent Condition,
(iii) reducing the interest rate for the Exchange Notes to a rate less than the
rate specified on Annex A hereto, or (iv) otherwise altering the terms of the
Exchange Notes in any manner adverse to Holders.

 

  k) “SEC” means the Securities Exchange Commission.

 

  l) “Securities Act” means the Securities Act of 1933, as amended.

 

  m) “Specified Portion” means, with respect to each Holder who has agreed to
purchase Additional Exchange Notes, the percentage set forth on such Holder’s
signature page hereto, provided that the Holders may reallocate each such
percentage at any time prior to the Expiration Time by delivering written notice
of such reallocation to the Company; provided further that the aggregate amount
of all percentages of the Holders who have agreed to purchase Additional
Exchange Notes must equal 100% at all times during the term of this Agreement.

 

  n) “Subject Existing Notes” means (i) all 13% Notes Beneficially Owned by
Holders as of the date of this Agreement, (ii) all 14.25% Notes Beneficially
Owned by Holders as of the date of this Agreement, and (iii) any additional 13%
Notes or 14.25% Notes of which Holders acquire Beneficial Ownership prior to the
Expiration Time.

 

  o) “Tender Date” means (i) the fifth Business Day after the Effective Date, or
(ii) in the case of any Subject Existing Notes acquired after the Effective
Date, the fifth Business Day after the date of consummation of such acquisition
(but in no event later than the Expiration Time), or, in the case of any
transferee of any Holder, the fifth Business Day after the date of consummation
of the acquisition of Subject Existing Notes by such Permitted Transferee (but
in no event later than the Expiration Time).

 

  p) “Termination Date” means August 1, 2011.

 

  q) “Transfer” means, in the case of any Holder, to, directly or indirectly,
(i) sell, assign or transfer, (ii) pledge, encumber, create any participation or
grant any proxy or option, in each case, such as would prevent, preclude, hinder
or delay the ability of such Holder from fulfilling its obligations under this
Agreement, or (iii) enter into any agreement, commitment or other arrangement to
do any of the foregoing.

 

  r) “Unexchanged 14.25% Notes” means the 14.25% Notes not tendered and accepted
for exchange in the Exchange Offers.

 

  s) “Valid Withdrawal Condition” means any one or more of the following:
(i) the Company withdraws or terminates the Exchange Offers and Consent
Solicitations; (ii) (A) the entry of an order, judgment or decree adjudicating
the Company or any of its significant subsidiaries bankrupt or insolvent,
(B) the entry of any order for relief with respect to the Company or any of its
significant subsidiaries under Title 11 of the United States Code, or (C) the
filing or commencement of any proceeding relating to or against the Company or
any of its significant subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; (iii) the Company defaults in the performance or observance of
any of its covenants or other agreements contained herein and such default is
not cured within the earlier to occur of (A) ten (10) Business Days after the
date a Holder delivers written notice of such default to the Company and
(B) Consummation; (iv) the entry of an order, judgment or decree prohibiting
Consummation or delaying Consummation beyond the Termination Date; (v) a default
or event of default has occurred and is continuing under the 13% Notes, (vi) a
Prohibited Modification has become effective, (vii) an amount sufficient to
redeem all Unexchanged 14.25% Notes has not been deposited with the trustee of
the 14.25% Notes or any of the other conditions to redeem the Unexchanged 14.25%
Notes has not been satisfied, in each case, immediately prior to Consummation in
accordance with Section 2 hereof, (viii) the Minimum Consent Condition has not
been satisfied immediately prior to the Consummation, (ix) any material
statement of fact made or other material information set forth in the February
2011 Offering Circular is false or misleading in any material respect or (x) the
Termination Date shall have occurred and Consummation shall not have occurred on
or prior to the Termination Date.

 

7



--------------------------------------------------------------------------------

  2. Tender Agreement and Consent to Amendments; Call of Unexchanged 14.25%
Notes; Discretion Regarding 14.25% Notes Amendments.

 

  a) Each Holder hereby agrees, subject to the terms and conditions hereof, and
provided that no Valid Withdrawal Condition shall exist, that prior to 5:00
p.m., New York City time, on the Tender Date, such Holder will accept the
Exchange Offers and thereby consent to the 13% Notes Amendments and Lien Release
and, if such Holder Beneficially Owns 14.25% Notes, the 14.25% Notes Amendments,
in each case pursuant to the Exchange Offers and Consent Solicitations by
causing the Subject Existing Notes held by such Holder to be validly tendered
and deposited in accordance with the terms and conditions of the Exchange Offers
and Consent Solicitations and this Agreement.

 

  b) Each Holder shall only have the right to withdraw its acceptance of the
Exchange Offers and revoke its tender of the Subject Existing Notes held by such
Holder in the Exchange Offers and its consent to the 13% Notes Amendments and
Lien Release and, if applicable, 14.25% Notes Amendments pursuant to the Consent
Solicitations at the time that a Valid Withdrawal Condition exists or this
Agreement is terminated pursuant to Section 7.

 

  c) Subject to the terms and conditions hereof, immediately prior to the
Expiration Time, each Holder who has agreed to purchase Additional Exchange
Notes (as evidenced by the designation of a Specified Portion in excess of 0% on
such Holder’s signature page, as such percentages may be reallocated in
accordance with the definition of “Specified Portion”) hereby agrees to deposit
with the Escrow Agent (as defined in Section 21) the purchase price for its
Specified Portion of Additional Exchange Notes in accordance with Section 21
hereof and thereafter to purchase such Additional Exchange Notes
contemporaneously with the Consummation, subject to the terms and conditions of
this Agreement; provided that, in each case, (i) no Valid Withdrawal Condition
exists and (ii) the Minimum Consent Condition has been satisfied. At a mutually
agreed upon time prior to the Expiration Time, the Company shall notify the
Holders of the principal amount of Unexchanged 14.25% Notes and the principal
amount of Additional Exchange Notes to be purchased by each applicable Holder in
accordance with such Holder’s Specified Portion. Immediately prior to the
Consummation, each Holder who has agreed to purchase Additional Exchange Notes
will direct the escrow agent to pay to the Issuer the purchase price for its
Specified Portion of Additional Exchange Notes by wire transfer of immediately
available funds to an account or accounts maintained by the trustee for the
14.25% Notes and held in trust in connection with the redemption and discharge
of the Unexchanged 14.25% Notes provided that (i) no Valid Withdrawal Condition
exists and (ii) the Minimum Consent Condition has been satisfied. Without
limitation of the Company’s rights to enforce this Agreement against any
defaulting Holder or to seek an alternate purchaser for the Additional Exchange
Notes to have been purchased by a defaulting Holder, in the event one or more
Holders fails to deposit its Specified Portion of Additional Exchange Notes in
accordance with this Section 2(c), the non-defaulting Holders may but shall not
be obligated to purchase the aggregate principal amount of all such Additional
Exchange Notes prior to the close of business as of the date of the
Consummation.

 

  d) Subject to the terms and conditions hereof, immediately prior to the
Consummation, (i) IHC shall call all Unexchanged 14.25% Notes for redemption in
accordance with the terms of the indenture governing the 14.25% Notes and
(ii) in connection therewith, Company shall (A) cause all conditions to such
redemption to be satisfied and (B) deposit with the trustee for the 14.25% Notes
such amounts as may be necessary to discharge, effective as of such date of
Consummation, IHC’s obligations under the indenture governing the 14.25% Notes
(and Company’s obligations to redeem Unexchanged 14.25% Notes in accordance with
the provisions hereof). Each of the Holders who purchases Additional Exchange
Notes agrees that its purchase of Additional Exchange Notes pursuant to
Section 2(c) shall be funded in a manner so as to enable the proceeds of such
purchase to be included in the deposit referenced in the immediately preceding
sentence. The Company agrees to deposit with the Escrow Agent its portion of the
redemption price for the Unexchanged 14.25% Notes immediately prior to the
Expiration Time in accordance with Section 21 hereof.

 

  e)

Notwithstanding anything in this Agreement to the contrary (but without limiting
the provisions of the definition of “Valid Withdrawal Condition” set forth
herein or any other provisions hereof that require that all 14.25% Notes be
exchanged and/or redeemed concurrently with the Consummation), the Company may
elect not to solicit consents to the 14.25% Notes Amendments, and in the event
the

 

8



--------------------------------------------------------------------------------

 

Company elects not to solicit such consents, (i) this Agreement will be deemed
to have been amended mutatis mutandis as if references to the 14.25% Notes
Amendments had never been included herein, and (ii) such election will not be
deemed to be a Prohibited Modification or a breach of this Agreement.

 

  3. Representations and Warranties of Holders.

Each Holder represents and warrants to the Company as follows:

 

  a) As of the date hereof, Holder (or a fund or account managed by Holder)
Beneficially Owns (free and clear of any encumbrances or restrictions that would
prevent Holder’s compliance with its obligations hereunder) the aggregate
principal amount of the Subject Existing Notes set forth on such Holder’s
signature page hereto.

 

  b) Holder has the legal capacity, power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly executed and delivered by Holder and constitutes a legal, valid and binding
obligation of Holder, enforceable against Holder in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
creditors rights generally, and the availability of injunctive relief and other
equitable remedies.

 

  c) Holder (i) represents that it is (A) a qualified institutional buyer, as
defined under Rule 144A of the Securities Act, (B) a non-U.S. person, which term
is defined in Rule 902 under the Securities Act and shall include dealers or
other professional fiduciaries in the U.S. acting on a discretionary basis for
non-U.S. beneficial owners (other than an estate or trust) who will be required
to make certain representations prior to the investments in the Exchange Notes,
or (C) an institutional “Accredited Investor” as defined in Rule 501(a)(1), (2),
(3), or (7) under the Securities Act, and (ii) acknowledges that the Exchange
Notes will not be registered under the Securities Act or any state securities
laws and, unless so registered, may not be re-offered or re-sold except pursuant
to an exemption from the registration requirements of the Securities Act and
applicable state securities laws.

 

  4. Representations and Warranties of the Company.

The Company represents and warrants to Holders as follows:

 

  a) The Company has the legal capacity, power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors rights generally, and the availability of injunctive
relief and other equitable remedies.

 

  b) The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby by the Company,
will not conflict with or result in a breach of or default under, any of (i) the
certificate of incorporation, bylaws or other organizational documents of the
Company or any of its subsidiaries, (ii) any contract, commitment or other
obligation (written or oral) to which the Company is a party or by which any of
the Company’s assets may be bound, or (iii) any law, order, rule or regulation
applicable to the Company or any of its subsidiaries or any of their respective
assets.

 

  c) Upon satisfaction of the Minimum Consent Condition, the Company shall have
obtained the requisite consent of the holders of the Existing Notes to amend the
Existing Notes as contemplated under the Consent Solicitation.

 

  5. Covenants of Holders.

Without derogating from the obligations of Holders set forth elsewhere in this
Agreement, each Holder covenants and agrees for the benefit of the Company that,
prior to the Expiration Time unless a Valid Withdrawal Condition exists, such
Holder will (and will cause any funds or accounts that hold Subject Existing
Notes that are managed by such Holder to):

 

  a) not Transfer any of the Subject Existing Notes held by it, in whole or in
part, except to a Permitted Transferee;

 

9



--------------------------------------------------------------------------------

  b) not grant any powers of attorney or proxies or consents in respect of any
of the Subject Existing Notes held by it, deposit any of such Subject Existing
Notes held by it into a voting trust, or enter into any agreement with respect
to any of such Subject Existing Notes, except in each case for such Holder’s
participation in the Exchange Offers and Consent Solicitations pursuant to this
Agreement; and

 

  c) not take any other action (other than a Transfer pursuant to clause
(a) above) with respect to the Subject Existing Notes held by it that would in
any way restrict, limit or interfere with the performance of such Holder’s
obligations hereunder or the consummation of the transactions contemplated
hereby.

 

  6. Covenants of the Company.

The Company covenants and agrees for the benefit of Holders that the Company
shall:

 

  a) use its commercially reasonable efforts to cause or facilitate satisfaction
of all conditions precedent to Consummation and, upon satisfaction thereof, to
cause Consummation to occur;

 

  b) not, unless required by applicable law, rule or regulation, cause or permit
any Prohibited Modification;

 

  c) not disclose (i) the name of any Holder in any press release or document
filed with the SEC without the prior written consent of such Holder, and the
Company shall provide such Holder with an opportunity to review in advance and,
if desired by such Holder, comment upon, any proposed public disclosure by the
Company of this Agreement; provided that all Holders hereby consent to the
Company filing a copy of the form of this Agreement, including the identity of
Holders (without any information regarding the Holders’ allocation of Existing
Notes or Exchange Notes), as an exhibit to, and summarizing the terms of this
Agreement in, current reports on Form 8-K filed with the SEC in connection with
the Exchange Offers and Consent Solicitations, to the extent required by the
rules of the SEC and (ii) any information regarding the Holders’ allocation of
Existing Notes or Exchange Notes; and

 

  d) promptly take all actions reasonably necessary or appropriate, as requested
by any Holder, to facilitate and permit a Transfer of the Subject Existing Notes
by such Holder to a Permitted Transferee in accordance with this Agreement.

 

  7. Termination of Agreement.

Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement and all of the obligations and undertakings of the parties set forth
in this Agreement shall terminate and expire (and, for the avoidance of doubt,
Holders shall be able to withdraw the Subject Existing Notes from the Exchange
Offers and Consent Solicitations as provided in Section 2(b) and their consent
to the 13% Notes Amendments and Lien Release and, if applicable, 14.25% Notes
Amendments shall upon such withdrawal cease to be effective ab initio) upon the
earlier to occur of:

 

  a) 5:00 p.m., New York City Time, on the Termination Date unless the Issuer
shall have notified the information and exchange agent of its acceptance of
tendered 13% Notes and 14.25% Notes in an amount sufficient to satisfy the
Minimum Consent Condition and no Valid Withdrawal Condition has occurred;
provided, however, that the Company, on the one hand, and Holders, on the other
hand, may not terminate this Agreement under this Section 7(a) if the failure of
the Issuer to accept tendered 13% Notes and 14.25% Notes before such time on the
Termination Date is the result of the material breach of this Agreement by such
party (without limitation of the Company’s rights to enforce this Agreement
against any defaulting Holder, for the avoidance of doubt, any Holder’s failure
to purchase its Specified Portion of the Additional Exchange Notes shall not
constitute a material breach of this Agreement by the Holders for purposes of
this Section 7(a));

 

  b) the Expiration Time unless the Issuer shall have notified the information
and exchange agent of its acceptance of tendered 13% Notes and 14.25% Notes in
an amount sufficient to satisfy the Minimum Consent Condition and no Valid
Withdrawal Condition has occurred;

 

10



--------------------------------------------------------------------------------

  c) the occurrence of any other Valid Withdrawal Condition; or

 

  d) the mutual written agreement by the Company and Holders to terminate this
Agreement.

 

  8. Amendments and Waivers, Etc.

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective. No failure or delay by any party in
exercising any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. To the
maximum extent permitted by law, (a) no waiver that may be given by a party
shall be applicable except in the specific instance for which it was given, and
(b) no notice to or demand on one party shall be deemed to be a waiver of any
obligation of such party or the right of the party giving such notice or demand
to take further action without notice or demand.

 

  9. Notices.

All notices, requests, demands, claims and other communications hereunder shall
be in writing and be (a) transmitted by hand delivery, (b) mailed by first
class, registered or certified mail postage prepaid, (c) transmitted by
overnight courier, or (d) transmitted by facsimile, or by .pdf or other
electronic means, and in each case to the addresses set forth below:

If to the Company:

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, VA 22102

Attention: General Counsel

Fax: (703) 650-4295

If to Holders:

c/o Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Attention: Andreas P. Andromalos

Fax: (617) 289-0495

 

  10. Assignment.

This Agreement may not be assigned by any party hereto (other than any
assignment by a Holder to a Permitted Transferee in accordance with the
provisions hereof) without the prior written consent of the other parties.
Subject to the foregoing, all of the terms and provisions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.

 

  11. Entire Agreement.

This Agreement and the documents, instruments and other agreements specifically
referred to herein or delivered pursuant hereto, set forth the entire
understanding of the parties with respect to the subject matter hereof. Any and
all previous agreements and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement.

 

  12. Severability; Enforcement.

Any provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining

 

11



--------------------------------------------------------------------------------

provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

  13. Specific Performance; Injunctive Relief.

Each Holder acknowledges that the covenants and agreements contained in this
Agreement are an integral part of the Exchange Offers and Consent Solicitations,
and that monetary damages would be an inadequate remedy for any breach by such
Holder of the provisions of this Agreement. Accordingly, each Holder agrees that
the Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity to enforce this Agreement.

 

  14. Further Assurances.

Subject to the terms and conditions of this Agreement, each party hereto shall
use commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary to fulfill such party’s
obligations under this Agreement.

 

  15. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by facsimile
or .pdf shall be as effective as delivery of a manually executed counterpart.

 

  16. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York without reference to conflicts
of laws rules or principles that would require the application of the law of any
other jurisdiction.

 

  17. Jurisdiction; Waiver of Jury Trial.

By its delivery of this Agreement, each of the signatories to this Agreement
irrevocably and unconditionally agrees that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, shall be brought in a federal or state
court of competent jurisdiction in the State of New York in the Borough of
Manhattan. By its execution and delivery of this Agreement, each of the
signatories to this Agreement irrevocably accepts and submits itself to the
jurisdiction of a court of competent jurisdiction in the State of New York, as
applicable under the preceding sentence, with respect to any such action, suit
or proceeding. Each of the signatories to this Agreement waives its right to
trial by jury in any suit, action or proceeding with respect to this Agreement
and the transactions contemplated hereby.

 

  18. Consent to Service of Process.

Each of the signatories to this Agreement irrevocably consents to service of
process by mail at their respective addresses set forth in Section 9 above. Each
of the signatories to this Agreement agrees that its submission to jurisdiction
and consent to service of process by mail is made for the express benefit of
each of the other signatories to this Agreement.

 

  19. No Third-Party Beneficiaries.

Except with respect to Permitted Transferees, each of which is an intended
third-party beneficiary hereunder, this Agreement shall be solely for the
benefit of the signatories to this Agreement, and no other Person or entity
shall be a third-party beneficiary hereof.

 

12



--------------------------------------------------------------------------------

  20. Several.

Notwithstanding any other provisions set forth herein, the obligations of the
Holders shall be several and not joint and several.

 

  21. Escrow.

After the date hereof and prior to the Expiration Time, the Company and each
Holder who has agreed to purchase Additional Exchange Notes hereunder will
mutually agree upon an escrow agent (“Escrow Agent”) to hold (i) the purchase
price for each such Holder’s Specified Portion of Additional Exchange Notes to
be purchased by such Holder hereunder, and (ii) the Company’s portion of the
funds that are necessary to redeem all Unexchanged 14.25% Notes, in each case,
pursuant to the terms of an escrow agreement having such terms and disbursement
provisions as may be mutually acceptable to such parties.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GROUP Primus Telecommunications Group, Incorporated By:  

/s/ James C. Keeley

Name:  

James C. Keeley

Title:  

Vice President

ISSUER Primus Telecommunications Holding, Inc. By:  

/s/ James C. Keeley

Name:  

James C. Keeley

Title:  

Vice President

PRIMUS CANADA Primus Telecommunications Canada Inc. By:  

/s/ James C. Keeley

Name:  

James C. Keeley

Title:  

Secretary

IHC Primus Telecommunications IHC, Inc. By:  

/s/ James C. Keeley

Name:  

James C. Keeley

Title:  

Vice President

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

HOLDER Whitebox Advisors, LLC

By:

 

 

Name:

 

 

Title:

 

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

HOLDER Caspian Capital LP By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

HOLDER Restoration Capital Management By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

HOLDER Altai Capital Master Fund, Ltd. By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

HOLDER Riva Ridge Master Fund Ltd. By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

HOLDER RockView Trading, Ltd. By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

HOLDER Centaur Performance Group LLC By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

HOLDER Mariner LDC By:  

 

Name:  

 

Title:  

 

Principal amount of 13.00% Notes held by Holder: $                             

Principal amount of 14.25% Notes held by Holder: $                             

Specified Portion:                      %

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

ANNEX A

EXCHANGE OFFER TERM SHEET

 

EXCHANGE NOTES

 

Coupon    10.00%     Call Schedule   

Date                      Premium

  

3/15/2013            106.500%

  

4/15/2014            103.250%

  

4/15/2015            101.625%

  

4/15/2016            100.000%

    Maturity   

April 15, 2017

 

13.00% NOTES

 

Price / Exchange Consideration    117.00%     Exchange Offer Commencement
Condition    Holders of at least 66  2/3% of principal amount of the 13.00%
Notes will have executed a Support Agreement, pledging their participation in
the Exchange Offers and Consent Solicitations (the “Supporting Holders”).    

Interest Accrued on the Existing Notes through

Consummation

  

To be paid in cash to the Supporting Holders and the other holders of the
Existing Notes upon Consummation

 

14.25% NOTES

 

Price / Exchange Consideration   

101.25%

 

MINIMUM TENDER CONDITIONS

 

Minimum Participation   

66  2/3% of the aggregate outstanding principal amount of 13.00% Notes

 

75% of the aggregate outstanding principal amount of 14.25% Notes

 

OTHER CHANGES TO THE DESCRIPTION OF THE EXCHANGE NOTES

FROM THE DESCRIPTION INCLUDED IN THE FEBRUARY 2011 OFFERING CIRCULAR

Asset Sales

Under “Description of Exchange Notes – Repurchase at the Option of Holders” the
following changes are to be made under the heading “Asset Sales”:

 

  1. A new clause (3) will be added after the lead-in “The Company will not, and
will not permit any of its Restricted Subsidiaries to, consummate an Asset Sale
unless:” as follows:

“(3) subject to certain limitations, in the case of an Asset Sale that
constitutes a Sale of

 

18



--------------------------------------------------------------------------------

Collateral, the Company (or the applicable Restricted Subsidiary, as the case
may be) promptly deposits the Net Proceeds therefrom promptly upon receipt
thereof as Collateral in an account or accounts held by or under the control of
(for purposes of the Uniform Commercial Code) or otherwise subject to a
perfected security interest in favor of the collateral trustee or its agent to
secure all Secured Obligations.”

 

  2. Clause (2) after the lead-in “Within 365 days after the receipt of any Net
Proceeds from an Asset Sale other than a Sale of Collateral, the Company (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds, at its option:” will be amended and restated in its entirety as
follows:

“(2) to repay, repurchase or redeem Parity Lien Obligations; provided, that the
Issuer offers to repay, repurchase or redeem the Exchange Notes on a pro rata
basis;”

 

  3. The fourth paragraph immediately preceding the heading “Description of
Exchange Notes – Selection and Notice” will be amended and restated in its
entirety as follows:

“Pending the final application of any Net Proceeds of an Asset Sale, other than
a Sale of Collateral, the Company (or the applicable Restricted Subsidiary) may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Proceeds in any manner that is not prohibited by the indenture.”

 

  4. The first sentence of the third paragraph immediately preceding the heading
“Description of Exchange Notes – Selection and Notice” will be amended and
restated in its entirety as follows:

“Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the second paragraph (with respect to Asset Sales other than a Sale of
Collateral) or third paragraph (with respect to a Sale of Collateral) of this
covenant will constitute “Excess Proceeds.”

Restricted Payments

Under “Description of Exchange Notes – Certain Covenants” the following changes
are to be made under the heading “Restricted Payments”:

 

  1. Clause (3) after the lead-in “The Company will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly:” will be amended and
restated in its entirety as follows:

“make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any (x) Indebtedness of the Issuer or any
Guarantor that is contractually subordinated in right of payment to the Exchange
Notes or to any Note Guarantee (excluding any intercompany Indebtedness between
or among the Company and any of its Restricted Subsidiaries) (for the avoidance
of doubt, the 13% Notes are not contractually subordinated in right of payment
to the Exchange Notes or to any Note Guarantee), (y) Junior Lien Debt or
(z) unsecured Indebtedness (excluding the 13% Notes and any intercompany
Indebtedness between or among the Company and any of its Restricted
Subsidiaries), except, in each case, any payment of interest or principal at the
Stated Maturity thereof; or”

 

  2. Clause (7) after the lead-in “The preceding provisions will not prohibit:”
will be amended and restated in its entirety as follows:

“so long as no Default or Event of Default has occurred and is continuing, the
declaration and payment of regularly scheduled or accrued dividends to holders
of any class or series of Disqualified Stock of the Company or any Restricted
Subsidiary of the Company existing on the date of the indenture or issued or
incurred on or after the date of the indenture in accordance with the covenant
described below under the caption ‘— Incurrence of Indebtedness and Issuance of
Disqualified Stock;’”

 

  3. A new clause (15) will be added after the lead-in “The preceding provisions
will not prohibit:” as follows:

“so long as no Default or Event of Default has occurred and is continuing, any
payment on or with respect to, or any purchase, redemption, defeasance or other
acquisition or retirement for value of, any unsecured Indebtedness.”

 

19



--------------------------------------------------------------------------------

Incurrence of Indebtedness and Issuance of Disqualified Stock

Under “Description of Exchange Notes – Certain Covenants” the following changes
are to be made under the heading “Incurrence of Indebtedness and Issuance of
Disqualified Stock”:

 

  1. Clause 3 after the lead-in “The first paragraph of this covenant will not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, ‘Permitted Debt’):” will be amended and restated in its entirety
as follows:

“the incurrence by the Issuer or any Guarantor of Parity Lien Debt (which may
include without limitation additional Exchange Notes issued under the indenture
following the consummation of the transactions described in this offering
circular and consent solicitation statement) in an aggregate amount incurred
pursuant to this clause (3) (together with all Exchange Notes already issued and
still outstanding at such time) not to exceed the Parity Lien Cap;”

 

  2. Clause (6)(a) after the lead-in “The first paragraph of this covenant will
not prohibit the incurrence of any of the following items of Indebtedness
(collectively, ‘Permitted Debt’):” will be amended and restated in its entirety
as follows:

“if the Issuer or any Guarantor is the obligor on such Indebtedness and the
payee is not the Issuer or a Guarantor, such Indebtedness must be unsecured and
expressly subordinated to prior payment in full in cash of all Obligations then
due (and not merely outstanding under) with respect to the Exchange Notes, in
the case of the Issuer, or the Note Guarantee, in the case of a Guarantor; and”

 

  3. Clause 16 after the lead-in “The first paragraph of this covenant will not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, ‘Permitted Debt’):” will be amended and restated in its entirety
as follows:

“the incurrence by the Issuer or any Guarantor of additional Indebtedness in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (16), not to exceed $40.0 million.”

Liens

Under “Description of Exchange Notes – Certain Covenants” the paragraph under
the heading “Liens” will be amended and restated in its entirety as follows:

“The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien of
any kind on any asset now owned or hereafter acquired, except Permitted Liens
and Permitted Priority Liens.”

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

Under “Description of Exchange Notes – Certain Covenants”, under the heading
“Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries,”
clause (3) after the lead-in “However, the preceding restrictions will not apply
to encumbrances or restrictions existing under or by reason of:” will be amended
and restated in its entirety as follows:

“(3) (A) agreements governing other Indebtedness permitted to be incurred under
clause (15) under the provisions of the covenant described above under “—
Incurrence of Indebtedness and Issuance of Disqualified Stock” and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that in the case of
this sub-clause (A), the restrictions therein would not (i) impair, in the
Issuer’s good faith reasonable judgment, the ability of the Issuer and the
Guarantors to satisfy the Obligations under the Exchange Notes, or
(ii) otherwise prohibit the Subsidiaries from paying dividends or making
distributions, loans or advances at any time in an amount, together with other
amounts available, sufficient to make payments on the Exchange Notes due at such
time, and (B) agreements governing other Indebtedness permitted to be incurred
under the provisions of the covenant described above under the caption “—
Incurrence of Indebtedness and Issuance of Disqualified Stock,” other than
clause (15) thereof, and any

 

20



--------------------------------------------------------------------------------

amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that in the case of
this sub-clause (B), the restrictions therein are not materially more
restrictive, taken as a whole, than those contained in the indenture, the
Exchange Notes and the Note Guarantees (as determined in good faith by the
Company);”

Designation of Restricted and Unrestricted Subsidiaries

Under “Description of Exchange Notes – Certain Covenants” a new provision will
be added under the heading “Designation of Restricted and Unrestricted
Subsidiaries” as follows:

“The Company shall not designate (a) any Australian Subsidiary to be an
Unrestricted Subsidiary other than Australian Subsidiaries (together with all
other Australian Subsidiaries that constitute Unrestricted Subsidiaries)
(i) that, as of the date of such designation, own less than 10% of the assets
owned by all Australian Subsidiaries as of the end of the four-quarter period
immediately preceding such date and for which financial information is
available, and (ii) from which, as of the date of such designation, less than
10% of Australian Net Income and Australian EBITDA of all Australian
Subsidiaries are derived, in each case, for the four-quarter period immediately
preceding such date and for which financial information is available and (b) any
Canadian Subsidiary to be an Unrestricted Subsidiary other than Canadian
Subsidiaries (together with all other Canadian Subsidiaries that constitute
Unrestricted Subsidiaries) (i) that, as of the date of such designation, own
less than 10% of the assets owned by all Canadian Subsidiaries as of the end of
the four-quarter period immediately preceding such date and for which financial
information is available, and (ii) from which, as of the date of such
designation, less than 10% of Canadian Net Income and Canadian EBITDA of all
Canadian Subsidiaries are derived, in each case, for the four-quarter period
immediately preceding such date and for which financial information is
available; provided that, in the case of each of clauses (a) and (b) above, such
Subsidiaries otherwise satisfy all of the criteria to be designated as
“Unrestricted Subsidiaries” pursuant to this covenant.”

In addition, definitions for the terms “Australian Net Income”, “Australian
EBITDA”, “Canadian Net Income” and “Canadian EBITDA” will be added as follows:

“‘Australian Net Income’ means, with respect to any period and without
duplication, the Consolidated Net Income of all Australian Subsidiaries for such
period.”

“‘Australian EBITDA’ means, with respect to any period, the Australian Net
Income for such period plus and without duplication:

(1) reorganization items, net, realized by the Australian Subsidiaries for such
period, to the extent that such reorganization items, net, were deducted in
computing such Australian Net Income;

(2) share based compensation expense realized by the Australian Subsidiaries for
such period, to the extent that such share based compensation expense was
deducted in computing such Australian Net Income;

(3) an amount equal to any loss plus any net loss realized by the applicable
Australian Subsidiaries in connection with an Asset Sale or other asset disposal
or sale, to the extent such losses were deducted in computing such Australian
Net Income;

(4) provision for taxes based on income or profits of all Australian
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Australian Net Income;

(5) the Consolidated Interest Expense, amortization or accretion on debt
discount or premium, gain or loss on early extinguishment or restructuring of
debt of all Australian Subsidiaries for such period, to the extent that such
Consolidated Interest Expense, amortization or accretion on debt discount or
premium, gain or loss on early extinguishment or restructuring of debt were
deducted in computing such Australian Net Income;

 

21



--------------------------------------------------------------------------------

(6) any foreign currency translation or transaction losses (including losses
related to currency remeasurements of Indebtedness) of all Australian
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Australian Net Income;

(7) depreciation, amortization and other non-cash charges and expenses
(including asset impairment expense) of all Australian Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
charges or expenses were deducted in computing such Australian Net Income;

(8) interest income and other income or expense realized by the Australian
Subsidiaries for such period, to the extent that such interest income and other
income or expense were deducted in computing such Australian Net Income;

(9) loss from contingent value rights valuation realized by the Australian
Subsidiaries for such period, to the extent that such loss from contingent value
rights valuation was deducted in computing such Australian Net Income;

(10) income or expense attributable to the noncontrolling interest realized by
the Australian Subsidiaries for such period, to the extent that such income or
expense attributable to the noncontrolling interest was deducted in computing
such Australian Net Income;

(11) income or loss from discontinued operations, net of tax, realized by the
Australian Subsidiaries for such period, to the extent that such income or loss
from discontinued operations, net of tax, was deducted in computing such
Australian Net Income;

(12) income or loss from sale of discontinued operations, net of tax, realized
by the Australian Subsidiaries for such period, to the extent that such income
or loss from sale of discontinued operations, net of tax, was deducted in
computing such Australian Net Income;

(13) extraordinary or non-recurring losses (including, without limitation,
losses from early extinguishment of debt, reorganization items and discontinued
operations) for such period, to the extent that such extraordinary or
non-recurring losses were deducted in computing such Australian Net Income; and

(14) (i) costs and expenses, including fees, incurred directly by Australian
Subsidiaries in connection with the consummation of the transactions described
in this offering circular and consent solicitation statement and (ii) customary
fees and expenses of all Australian Subsidiaries payable in connection with the
repayment and refinancing of Indebtedness in accordance with the covenants
described above under “— Certain Covenants — Incurrence of Indebtedness and
Issuance of Disqualified Stock” and “— Certain Covenants — Restricted Payments,”
in each case, to the extent deducted in computing such Australian Net Income;
minus

(15) non-cash items increasing such Australian Net Income for such period, other
than the accrual of revenue in the ordinary course of business;

in each case, on a consolidated basis and determined in accordance with GAAP.”

“‘Canadian Net Income’ means, with respect to any period and without
duplication, the Consolidated Net Income of all Canadian Subsidiaries for such
period.”

“‘Canadian EBITDA” means, with respect to any period, the Canadian Net Income
for such period plus and without duplication:

(1) reorganization items, net, realized by the Canadian Subsidiaries for such
period, to the extent that such reorganization items, net, were deducted in
computing such Canadian Net Income;

(2) share based compensation expense realized by the Canadian Subsidiaries for
such period, to the extent that such share based compensation expense was
deducted in computing such Canadian Net Income;

 

22



--------------------------------------------------------------------------------

(3) an amount equal to any loss plus any net loss realized by the applicable
Canadian Subsidiaries in connection with an Asset Sale or other asset disposal
or sale, to the extent such losses were deducted in computing such Canadian Net
Income;

(4) provision for taxes based on income or profits of all Canadian Subsidiaries
for such period, to the extent that such provision for taxes was deducted in
computing such Canadian Net Income;

(5) the Consolidated Interest Expense, amortization or accretion on debt
discount or premium, gain or loss on early extinguishment or restructuring of
debt of all Canadian Subsidiaries for such period, to the extent that such
Consolidated Interest Expense, amortization or accretion on debt discount or
premium, gain or loss on early extinguishment or restructuring of debt were
deducted in computing such Canadian Net Income;

(6) any foreign currency translation or transaction losses (including losses
related to currency remeasurements of Indebtedness) of all Canadian Subsidiaries
for such period, to the extent that such losses were deducted in computing such
Canadian Net Income;

(7) depreciation, amortization and other non-cash charges and expenses
(including asset impairment expense) of all Canadian Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
charges or expenses were deducted in computing such Canadian Net Income;

(8) interest income and other income or expense realized by the Canadian
Subsidiaries for such period, to the extent that such interest income and other
income or expense were deducted in computing such Canadian Net Income;

(9) loss from contingent value rights valuation realized by the Canadian
Subsidiaries for such period, to the extent that such loss from contingent value
rights valuation was deducted in computing such Canadian Net Income;

(10) income or expense attributable to the noncontrolling interest realized by
the Canadian Subsidiaries for such period, to the extent that such income or
expense attributable to the noncontrolling interest was deducted in computing
such Canadian Net Income;

(11) income or loss from discontinued operations, net of tax, realized by the
Canadian Subsidiaries for such period, to the extent that such income or loss
from discontinued operations, net of tax, was deducted in computing such
Canadian Net Income;

(12) income or loss from sale of discontinued operations, net of tax, realized
by the Canadian Subsidiaries for such period, to the extent that such income or
loss from sale of discontinued operations, net of tax, was deducted in computing
such Canadian Net Income;

(13) extraordinary or non-recurring losses (including, without limitation,
losses from early extinguishment of debt, reorganization items and discontinued
operations) for such period, to the extent that such extraordinary or
non-recurring losses were deducted in computing such Canadian Net Income; and

(14) (i) costs and expenses, including fees, incurred directly by the Canadian
Subsidiaries in connection with the consummation of the transactions described
in this offering circular and consent solicitation statement and (ii) customary
fees and expenses of all Canadian Subsidiaries payable in connection with the
repayment and refinancing of Indebtedness in accordance with the covenants
described above under “— Certain Covenants — Incurrence of Indebtedness and
Issuance of Disqualified Stock” and “— Certain Covenants — Restricted Payments,”
in each case, to the extent deducted in computing such Canadian Net Income;
minus

 

23



--------------------------------------------------------------------------------

(15) non-cash items increasing such Canadian Net Income for such period, other
than the accrual of revenue in the ordinary course of business;

in each case, on a consolidated basis and determined in accordance with GAAP.”

Payments for Consent

Under “Description of Exchange Notes” a new sub-section will be added
immediately preceding the heading “Reports” as follows:

“Payments for Consent

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any holder of Exchange Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of the indenture or the
Exchange Notes unless such consideration is offered to be paid and is paid to
all holders of the Exchange Notes that consent, waive or agree to amend in the
time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.”

Reports

Under “Description of Exchange Notes – Reports” clauses (1) and (2) after the
lead-in “So long as any Exchange Notes are outstanding, the Company will furnish
to the trustee:” will be amended and restated in their entirety as follows:

“(1) within 90 days after the end of each fiscal year, annual reports of the
Company containing substantially all of the information that would have been
required to be contained in an Annual Report on Form 10-K under the Exchange Act
if the Company had been a reporting company under the Exchange Act, including
(A) “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” (B) audited financial statements prepared in accordance with GAAP
and (C) a presentation of Consolidated EBITDA of the Company and its Restricted
Subsidiaries consistent with the presentation thereof in this offering circular
and derived from such financial statements;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, quarterly reports of the Company containing substantially all
of the information that would have been required to be contained in a Quarterly
Report on Form 10-Q under the Exchange Act if the Company had been a reporting
company under the Exchange Act, including (A) “Management’s Discussion and
Analysis of Financial Condition and Results of Operations,” (B) unaudited
quarterly financial statements prepared in accordance with GAAP and reviewed
pursuant to Statement on Auditing Standards No. 100 (or any successor provision)
and (C) a presentation of Consolidated EBITDA of the Company and its Restricted
Subsidiaries consistent with the presentation thereof in this offering circular
and derived from such financial statements; and”

Certain Definitions

The following changes are to be made under “Description of Exchange Notes –
Certain Definitions”:

 

  1. The definition of “Affiliate” will be amended and restated as follows:

“‘Affiliate’ of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities,

 

24



--------------------------------------------------------------------------------

by agreement or otherwise; provided that beneficial ownership of 10% or more of
the Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms ‘controlling,’ ‘controlled by’ and ‘under common control
with’ have correlative meanings.”

 

  2. The definition of “Existing Indebtedness” will be amended and restated as
follows:

“‘Existing Indebtedness’ means all Indebtedness of the Company and its
Subsidiaries in existence on the date of the indenture (including, without
limitation, Indebtedness represented by the Exchange Notes issued on the date of
the indenture and the Note Guarantees thereof), until such amounts are repaid.”

 

  3. The definition of “Parity Lien Cap” will be amended and restated as
follows:

“‘Parity Lien Cap’ means as of any date of determination, (i) the amount of
Parity Lien Debt that may be incurred by the Issuer or any Guarantor such that,
after giving pro forma effect to such incurrence and the application of the net
proceeds therefrom the Secured Leverage Ratio would not exceed 2.25 to 1.0 plus
(ii) $1.00 of additional Parity Lien Debt for each $1.00 of gross cash proceeds
received by the Company since the date of the indenture from the issue or sale
of Qualifying Equity Interests of the Company, where the net cash proceeds of
such issue or sale have been used to repurchase, redeem, defease or otherwise
retire for value 13% Notes plus (iii) $1.00 of additional Parity Lien Debt for
each $1.00 of gross cash proceeds received by the Company since the date of the
indenture from the issue or sale of Indebtedness of the Company, where the net
cash proceeds of such issue or sale have been used to repurchase, redeem,
defease or otherwise retire for value 13% Notes.”

 

  4. The following new language will be added at the end of clause (1)(D) of the
definition of “Permitted Liens”:

“to secure obligations, liabilities or amounts owing to the trustee or
collateral trustee under the indenture, Exchange Notes, the Note Guarantees or
the Secured Debt Documents.”

 

  5. The following new language will be added at the end of the definition of
“Consolidated EBITDA”:

“For the avoidance of doubt, gains from Asset Sales and other dispositions of
assets shall not be added to such Consolidated Net Income in connection with
calculating such Consolidated EBITDA.”

OTHER PROVISIONS

 

Unexchanged 14.25% Notes    Company (as defined in the Support Agreement) to
cause unexchanged 14.25% Notes to be called for redemption immediately prior to
Consummation (as defined in the Support Agreement); certain of the Supporting
Holders to purchase for cash up to $15 million principal amount of Exchange
Notes at par, with any additional amounts for the redemption to be funded from
Company cash; and such Supporting Holders and Company to deposit cash with the
trustee for the 14.25% Notes in accordance with Sections 2(c) and 2(d) of the
Support Agreement. Indenture Terms/Security Documents    Except as specified in
this term sheet, no changes will be made to the indenture terms described in the
February 2011 Offering Circular. In the event of any inconsistencies between
this term sheet and the indenture terms described in the February 2011 Offering
Circular, this term sheet shall govern. Any provisions of the Indenture that are
not described in the Description of

 

25



--------------------------------------------------------------------------------

   Notes (included in the February 2011 Offering Circular) shall be
substantially similar to such provisions set forth in the Indenture evidencing
the 13% Notes other than to account for the indenture terms described in such
Description of Notes (as revised by the terms set forth in this term sheet) and
other changes proposed by the Company and acceptable to the Supporting Holders
in their reasonable business judgment. The Security Documents (as defined in the
Description of Notes included in the February 2011 Offering Circular) securing
the Exchange Notes shall be substantially similar to the Security Documents that
secured the 13% Notes and shall not be substantively revised with the exception
of the revisions described in such Description of Notes (as revised by the terms
set forth in this term sheet) and other changes proposed by the Company that are
acceptable to the Supporting Holders in their reasonable business judgment. Fees
and Expenses    Except as set forth in that certain letter agreement dated May
3, 2011, among Brown Rudnick LLP, Issuer and Primus Canada, all costs and
expenses incurred in connection with the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses. Foreign Stock   
Exchange Notes to be secured by perfected first priority liens on 65% of the
stock issued by (i) all first tier foreign subsidiaries and (ii) any domestic
holding company that only holds stock issued by foreign subsidiaries.

 

26